Exhibit 10.10


Execution Version






TERMINAL SERVICES AGREEMENT


This Terminal Services Agreement (the “Agreement”) is dated as of January I,
2017 (the "Effective Date") by and between Tesoro Great Plains Gathering &
Marketing LLC, a Delaware limited liability company ("TGP'), and Tesoro Refining
& Marketing Company LLC, a Delaware limited liability company ("Customer").


RECITA LS:


WHEREAS, TGP has dedicated contractual capacity rights to receive, temporarily
store, and load Crude Petroleum into Rail Cars ("Contracted Capacity") at a
crude oil storage and rail terminal in western North Dakota (the "Fryburg Rail
Terminal'), located in the south half of north half & north half of south half
of Section 10, Township 139 North, Range 100 West, Billings County, North
Dakota; and


WHEREAS, Customer owns, will own, or will have the right to deliver, certain
quantities of Crude Petroleum that it desires to transport as a shipper through
BakkenLink's (as defined below) pipeline system in North Dakota (the "BakkenLink
Pipeline System");


WHEREAS, the BakkenLink Pipeline System provides common earner transportation
service in interstate commerce subject to tariffs filed with the FERC;


WHEREAS, TGP is the owner and operator of certain crude oil delivery facilities
in western North Dakota ("Receipt Locations") capable of accepting and
transferring Customer's Crude Petroleum into and from the custody of BakkenLink
Pipeline LLC ("BakkenLink”);


WHEREAS, TGP is willing to receive, temporarily store, deliver and load Crude
Petroleum from Customer at the Receipt Locations, as applicable, and Customer is
willing to ship Crude Petroleum from the Receipt Locations for the delivery and
rail loading of Customer's Crude Petroleum by TGP at the Fryburg Rail Terminal,
in the manner and according to the terms and conditions contained herein; and


WHEREAS, the Parties desire to enter into this Agreement to memorialize the
terms of this relationship.


NOW THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties to this Agreement hereby agree as follows:


1. DEFINITIONS


Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.


"Actual Inventory" means the sum of the Fryburg Terminal Tank Bottoms and any
additional Customer Barrels in storage at the Fryburg Rail Terminal.


"Affiliate" means any Person that, directly or indirectly, Controls, is
Controlled by, or is


Page 1 of 22

--------------------------------------------------------------------------------





under common Control with a Party.


"Applicable Law" means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, specification, requirement, or any
similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued by any Governmental Authority
having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect with all related amendments and implementing
regulations and all common law.


"BakkenLink Tariffs" means both BakkenLink's Proportional Tariff and published
Rules and Regulations Tariff, as currently on file at the Federal Energy
Regulatory Commission, as may be amended or supplemented by BakkenLink from time
to time.


"Barrel” means forty-two (42) United States gallons at standard conditions of
temperature and pressure.


"BPD" means Barrels per Day based on a daily average for each Month.


"Business Day" means a Day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.


"Confidential Information" means information furnished by one Party to the other
that is marked or otherwise identified or reasonably identifiable as proprietary
or confidential, and, with respect to both Parties, the terms and provisions of
this Agreement.


"Control” means the right to exercise at least fifty percent (50%) of the
outstanding shares, or securities, or other equity interests entitled to vote
for the election of directors or other managing authority or governing body.


"CPI- U” has the meaning set forth in Section 4.


"Crude Petroleum" means the direct liquid product of oil and gas wells and oil
processing plants and any similar substance that is processed by oil refineries,
including substances that are extracted from shale, coal, or other solid
hydrocarbon deposits, and including mixtures of any of the foregoing components,
provided that all Crude Petroleum also meets the Specifications.


"Crude Petroleum Statement'' has the meaning set forth in Section 8.


"Day" or "day" means a period of 24-consecutive hours, beginning and ending at
7:00 a.m. Denver, Colorado Time. The reference date for any Day shall be the
calendar date upon which the 24 hours shall commence.


"Force Majeure Event" or "Force Majeure" means circumstances not reasonably
within the control of a Party and which, by the exercise of due diligence, such
Party is unable to prevent or overcome, and that prevent performance of such
Party's obligations under this Agreement, including: acts of God, strikes,
lockouts or other industrial disturbances, wars, riots, fires, floods, storms,
unseasonal heat or cold, orders of courts or Governmental Authorities,
explosions, terrorist acts, breakage, outages for unscheduled repairs, accident
to machinery, storage tanks or line of pipe,




Page 2 of 22

--------------------------------------------------------------------------------







inability to obtain or unavoidable delays in obtaining material or equipment,
and similar events.


"Fryburg Terminal Tank Bottoms" means Customer's allocated minimum tank
inventory requirements at the Fryburg Rail Terminal, as such may be revised by
TGP from time to time.


"Governmental Authority" means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.


"Initial Term" has the meaning set forth in Section 2.


"Month" means a calendar month.


"Monthly Actual Volume" means actual Barrels of Customer's Crude Petroleum
loaded onto Unit Trains at the Fryburg Rail Terminal during any given Month.


"Party" or "Parties" means that each of TGP and Customer is a "Party" and
collectively are the "Parties" to this Agreement.


"Person" means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.


"Rail Cars" means rail tank cars owned or leased by the Customer, or those of a
third party nominated to load Customer's volume of Crude Petroleum, conforming
to size, length, and appurtenant configuration of the Fryburg Rail Terminal as
set forth in the Unit Train Terms and Conditions, attached hereto and
incorporated into the Agreement as Exhibit A.


"Railway" means the Burlington Northern Santa Fe Railway and connecting
interchange railroads.


"Receiving Party Personnel” has the meaning set forth in Section 2 l(d).


"Receipt Locations" shall be as set forth in Exhibit B.


"Renewal Term" has the meaning set forth in Section 2.


"Specifications" means the "quality specifications" for Crude Petroleum set
forth in the BakkenLink Pipeline Rules and Regulations Tariff, as amended or
supplemented from time to time.


"Tariff Rate Revision Proceeding” has the meaning set forth in Section 4(b).


"Term" has the meaning set forth in Section 2.


"Terminal Fees" has the meaning set forth in Section 5.


Page 3 of 22

--------------------------------------------------------------------------------







"Unit Train" means a Railway train with a minimum of one hundred (100) Rail
Cars, making allowances for any potential bad-order Rail Cars in route or while
at the Fryburg Rail Terminal, in which all Rail Cars making it up are shipped
from the same origin to the same destination without being split up or stored en
route.


2. EFFECTIVE DATE AND TERM


The "Term" of this Agreement shall commence on the Effective Date and shall
continue, unless sooner terminated pursuant to the terms hereof, for a period of
one (1) year following the Effective Date (the "Initial Term"). Thereafter, this
Agreement shall automatically be renewed for successive renewal terms of one
year each (each additional annual term a "Renewal Term"), provided, however,
that either Party may terminate this Agreement effective at the end of the
Initial Term or any Renewal Term by giving the other Party ninety (90) Days'
prior written notice prior to the expiration of the Initial Term or any Renewal
Term, as applicable.


3.
SERVICES PROVIDED BY TGP



The services to be provided by TGP under this Agreement shall include, without
limitation, the following:


a.
At the Receipt Locations, subject to individual Receipt Location capabilities as
set forth in Exhibit B and available capacity at the Fryburg Rail Terminal, TGP
shall receive, by pipeline and/or truck, volumes of Customer's Crude Petroleum
properly nominated, tendered and delivered by Customer, or third parties on
Customer's behalf, at the Receipt Locations. Volumes delivered by Customer or on
Customer's behalf to TGP at any Receipt Locations (other than at the Fryburg
Rail Terminal) shall subsequently be delivered by TGP into the custody of
BakkenLink, for Customer's sole account, for transportation by the BakkenLink
Pipeline System to the Fryburg Rail Terminal.



b.
TGP shall: (i) receive at the Fryburg Rail Terminal, from the Railway, Rail Cars
provided by or at the direction of Customer; (ii) visually inspect the Rail Cars
prior to loading, to reasonably determine that hatches, valves, fittings,
placards and other safety appurtenances are in proper order, and detain Rail
Cars which do not comply with Railway requirements or applicable regulations;
(iii) secure each Rail Car for shipment in compliance with federal regulations;
(iv) coordinate with the Railway the receipt of Rail Cars to, and the removal of
Rail Cars from the Fryburg Rail Terminal; and (v) provide to Customer
destination bills of lading, or such other documentation reasonably requested by
Customer.



c.
At the Fryburg Rail Terminal, TGP shall receive Customer's Crude Petroleum from
BakkenLink's custody or from properly nominated trucks, and TGP will temporarily
store, and then load Customer's Crude Petroleum to Rail Cars.



d.
TGP will perform the services in a prudent and workmanlike manner consistent





Page 4 of 22

--------------------------------------------------------------------------------







with facilities of a similar nature, and will comply with applicable federal,
state and local laws, rules, ordinances and regulations.


4.
PIPELINE TARIFFS



Customer hereby agrees to serve as the shipper on the BakkenLink Pipeline System
and nominate barrels into the BakkenLink Pipeline origin points for delivery to
the Fryburg Rail Terminal for Crude Petroleum it ships on the BakkenLink
Pipeline System in connection with this Agreement. Customer shall pay the
applicable BakkenLink Tariffs then in effect at the time of shipment.


5.
TERMINAL FEES



For the services provided by TGP under this Agreement, Customer shall pay
monthly the fees ("Terminal Fees") in accordance with the following table for
(i) each net Barrel of Crude Petroleum received by truck at the various truck
unloading locations listed below, and (ii) each net Barrel of Crude Petroleum
loaded onto Customer's Unit Train at the Fryburg Rail Terminal.




Receipt Locations
Fee per Barrel
Service
Fryburg Rail Terminal
$0.50
Truck Unload
Watford City Terminal
$0.15
Truck Unload
Dunn Terminal
$0.15
Truck Unload
Fryburg Rail Terminal
$0.35
Unit Train Loading





Each of the Terminal Fees indicated above shall be subject to adjustment at each
annual anniversary of the Effective Date, or if the anniversary date is not on
the first day of a Month, then on the first day of the Month following the
anniversary date. Unless the Parties agree in writing otherwise sixty (60) Days
prior to the end of the Initial Term, each of the Terminal Fees shall be
adjusted by the percentage increase or decrease in the Consumer Price Index for
All Urban Consumers, Midwest Region area as published by the US Department of
Labor; Bureau of Labor Statistics (the "CPI-U”). The percentage increase in the
CPI-U means the percentage increase in the CPI-U over the first twelve (12) of
the fifteen (15) Months preceding the escalation date.


6.
INTENTIONALLY OMITTED





7. RAILWAY COMPANY FEES


Customer shall be responsible for paying any fees charged by the Railway with
respect to the receipt or delivery of Customer's Crude Petroleum by the Railway,
including, without limitation, the fees for Railway switching services and
Railway demurrage charges (except to the




Page 5 of 22

--------------------------------------------------------------------------------









extent resulting from TGP's negligent or intentional acts). Customer shall be
responsible for all Railway freight charges.


8.
STATEMENTS AND INVOICING



Following the end of each Month, TGP shall prepare a monthly crude petroleum
statement in reasonable detail indicating Customer's volumes received by
pipeline and/or by truck, the quantity of Customer's volumes delivered into Rail
Cars and the amount of Customer's beginning and ending storage inventory at the
Fryburg Rail Terminal ("Crude Petroleum Statement”). TGP shall deliver, no later
than the fifteenth (15th) day of the Month, the Crude Petroleum Statement along
with a corresponding invoice indicating amounts due from Customer for the prior
Month's business. Payment of uncontested amounts by Customer to TGP shall be due
by the twenty-fifth (25th) day of the same Month.


9.
CRUDE PETROLEUM QUALITY



TGP and Customer separately agree that all Crude Petroleum delivered by Customer
to the Receipt Locations will meet the Specifications, and all Crude Petroleum
temporarily stored and loaded into Rail Cars by TGP will also meet the
Specifications. Customer shall receive at the Fryburg Rail Terminal a common
stream of Crude Petroleum that is substantially equivalent to the quality of
Crude Petroleum that Customer, or third parties on the Customer's behalf,
delivered to TGP at the Receipt Locations.


10.
MEASUREMENT AND DEDUCTIONS



The quantities of Crude Petroleum and custody transfer between TGP and Customer
shall be made in accordance with the following:
a.
For deliveries by Customer to TGP by tanker truck at a Receipt Location, as
applicable, the quantities shall be measured by the metering equipment provided
by TGP. Custody transfer at Receipt Locations (other than the Fryburg Rail
Terminal) for tanker truck deliveries will occur at the inlet flange of TGP's
meter. Custody transfer at the Fryburg Rail Terminal for tanker truck deliveries
will occur at the inlet flange of TGP's booster pump.

b.
For deliveries to Customer's Rail Cars across the rail rack, the quantities
shall be measured by the metering equipment provided by TGP. Custody transfer
from TGP to Customer will occur at the moment the loaded Rail Car is returned to
the Railway.

c.
Measurement and custody transfers applicable to deliveries from pipelines at the
Receipt Locations, as applicable, shall be as mutually agreed in writing between
the Parties.

d.
The quantities of Crude Petroleum received and delivered shall be determined in
accordance with appropriate American Petroleum Institute (API) standards, latest
revision, and adjusted to base (reference or standard) conditions. Corrections
will be made for temperature from observed degrees Fahrenheit to sixty (60)
degrees Fahrenheit and standard pressure. Deduction will be made for the full



Page 6 of 22

--------------------------------------------------------------------------------









amount of sediment, water and other impurities as a centrifugal test may show.
Composite samples of the Crude Petroleum flowing through metering equipment will
be pulled by the controlling Party and retained for sixty (60) Days for the
purpose of resolving any issues over quality. Testing of retained samples to
resolve any disputes shall be done by an independent laboratory acceptable to
both Parties. TGP shall be obligated to account for and deliver back to Customer
a net volume of Crude Petroleum equal to one hundred percent (100%) of the net
volume of Crude Petroleum that Customer has delivered to TGP adjusted for actual
gains/losses and sediment, water and other impurities.
e.
Crude Petroleum received or delivered shall, in each instance, be evidenced by a
ticket showing quantity received or delivered, as the case may be, temperature,
sediment and water, and any other data essential to the determination of
quality, including all quality measures defined in the Specifications. Unless
otherwise agreed, such tickets shall be signed by a representative of the other
Party, as appropriate, and shall constitute full receipt of the Crude Petroleum
received or delivered.

f.
Prior to construction of a new metering connection, each Party shall have the
right to approve, in its reasonable discretion, of the arrangement and the
specific equipment to be used in the metering facilities provided by the other
Party. The Parties shall mutually agree as to the specific practices and
procedures governing the operation and maintenance of the metering facilities,
prior to initial service and on a continuing basis thereafter.

g.
Each Party shall be afforded the reasonable opportunity to witness the taking of
ticket data and the calibration of metering equipment of the other Party.



11.
FRYBURG RAIL TERMINAL INVENTORY REQUIREMENTS



Customer shall provide inventory at the Fryburg Rail Terminal sufficient to load
Customer's Rail Cars plus its required pro-rata share of the Fryburg Terminal
Tank Bottoms.


If a Customer Unit Train is nominated and arrives at the Fryburg Rail Terminal
for loading and Customer has less than ninety percent (90%) of the nominated
Unit Train volume in inventory to load such Unit Train, the loading of the Unit
Train will be deferred until at least ninety percent (90%) of the nominated Unit
Train volume is in inventory. Except to the extent such inventory shortfall is
caused by TGP, Customer shall be responsible for any and all charges, fees, or
expenses incurred due to such inventory shortfall and the associated delays in
fully loading of a Unit Train.


12.
NOMINATIONS AND SCHEDULING



Nomination and scheduling procedures of Unit Trains are set forth in Exhibit A.


Customer shall be responsible for nominations to the BakkenLink Pipeline System.
Additionally, by the 10th day of the Month prior to delivery, Customer shall
nominate to TGP for volumes delivered at Receipt Locations and for Unit Train
loading dates at the Fryburg Rail Terminal. Customer shall advise TGP as to (i)
each monthly shipping schedule, and (ii) subsequently, of any changes to said
monthly shipping schedule. Deliveries at the Fryburg Rail Terminal will be made
on a ratable basis consistent with Customer's operational parameters and




Page 7 of 22

--------------------------------------------------------------------------------









subject to the scheduling of Rail Cars with the Railway. Subject to operating
limitations at the Fryburg Rail Terminal, TGP agrees to accept delivery from the
BakkenLink Pipeline System and Customer's trucks according to such schedule and
any revisions thereto. Upon confirmation from Railway offloading dates, TGP will
distribute delivery schedule to Customer.


13.
TERMINAL OPERATIONS



a.
TGP shall have the exclusive right and obligation to control and operate and
maintain the Fryburg Rail Terminal, and all portions thereof. Customer's
utilization of the terminalling services will at all times be subject to TGP's
Fryburg Rail Terminal operating procedures. TGP will be an independent
contractor with respect to all services it provides under this Agreement. TGP
may suspend operations at the Fryburg Rail Terminal if TGP reasonably believes
that any person, equipment or the environment is at imminent risk of injury or
damage. In no event will TGP's services hereunder be deemed to be those of a
public utility or common carrier. If any Governmental Authority declares TGP's
services those of a public utility or common carrier, TGP may by notice to
Customer terminate this Agreement on the effective date of such action.



b.
TGP may, in its reasonable determination, take any tanks out of service during
the Term in order to perform inspections, routine maintenance, or repairs. If
TGP determines that it is necessary or advisable to perform inspections, routine
maintenance, or repairs pursuant to this Section 13, to the extent practicable,
TGP shall give Customer at least thirty (30) Days' written notice of its
intention to suspend performance for such purpose and the estimated down time
resulting from such suspension and, to the extent practicable, TGP will provide
Customer with comparable alternative storage at the Fryburg Rail Terminal, if
such is available. Any costs associated with the foregoing shall be borne by
TGP; however, in the event that such maintenance or repairs are being performed
as a result of Customer's negligence or breach of this Agreement, Customer shall
reimburse TGP for the actual out-of-pocket costs incurred from such maintenance
and/or repairs.



c.
At any time during the Term, TGP may determine it is necessary or advisable to
clean the Fryburg Rail Terminal for maintenance purposes, to conduct an
inspection, to perform cleanup as required by an environmental law, or to
address an emergency, and, to the extent practicable, TGP shall give Customer at
least thirty (30) Days' written notice of its intention to suspend performance
for such purposes and the estimated down time resulting from such suspension
and, to the extent practicable, TGP will provide Customer with comparable
alternative storage at the Fryburg Rail Terminal, if such is available. Any
costs associated with the foregoing shall be borne by TGP; however, in the event
that such cleaning is being performed as a result of Customer's negligence or
breach of this Agreement, Customer shall reimburse TGP for the actual
out-of-pocket costs incurred with such cleaning.



d.
Notwithstanding anything in this Agreement to the contrary, TGP shall not be
responsible for gains or losses of Crude Petroleum caused for any reason other
than the negligence or willful misconduct of TGP.



Page 8 of 22

--------------------------------------------------------------------------------







14.
TAXES



Customer will pay all taxes, levies, royalties, assessments, licenses, fees,
charges, surcharges, and sums due to any nature whatsoever assessed against
Crude Petroleum or any other property of Customer at the Fryburg Rail Terminal,
and its pro-rata share of all taxes, levies, royalties, assessments, licenses,
fees, charges, surcharges and sums due to any nature whatsoever assessed against
TGP (except for income, franchise and real estate taxes on the Fryburg Rail
Terminal) with respect to the receipt, storage, handling and disposal of Crude
Petroleum, including any value added tax, sales tax, excise tax, spill tax,
pollution control tax or emission fee. Customer shall reimburse TGP for any such
taxes, assessments or charges paid by TGP for the benefit of Customer or as
required by Applicable Law on behalf of Customer, within ten (10) Days of TGP's
written demand thereof (setting forth the particulars of the applicable taxes,
assessments or charges).


This Section 14 will survive the termination of this Agreement.


15.
TITLE TO CRUDE PETROLEUM



Title and risk of loss to Crude Petroleum stored or handled pursuant to this
Agreement shall always remain with Customer, and TGP will not be liable as an
insurer of Crude Petroleum and, except as provided in Section 16, will not be
liable to Customer for damages to or loss of Crude Petroleum, including
deterioration or evaporation of Crude Petroleum caused by stagnant storage.


16.
INDEMNITY



a.
Notwithstanding anything else contained in this Agreement, TGP shall release,
defend, protect, indemnify, and hold harmless Customer, and each of its
respective Affiliates, officers, directors, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including any judgments, losses, liabilities, fines, penalties, expenses,
interest, reasonable legal fees, costs of suit, and damages, whether in law or
equity and whether in contract, tort or otherwise) for or relating to (i)
personal or bodily injury to, or death of the employees of Customer and, as
applicable, its carriers, customers, representatives, and agents; (ii) loss of
or damage to any property, products, material, or equipment belonging to
Customer and, as applicable, its carriers, customers, representatives, and
agents, and each of their respective Affiliates, contractors, and
subcontractors; (iii) loss of or damage to any other property, products,
material, or equipment of any other description, or personal or bodily injury
to, or death of any other person or persons; (iv) any liabilities under
applicable environmental law resulting from TGP's prior or future operations
(including loading and unloading activities) at the Receipt Locations or Fryburg
Rail Terminal, except to the extent such liabilities are caused by Customer's
failure to comply with this Agreement (including in respect to any tender of
Crude Petroleum not meeting the Specifications contained herein); and with
respect to clauses (i) through (iii) above, to the extent it is caused by or
results from the negligent or otherwise wrongful acts or omissions of TGP in
connection with the ownership or operation of the Receipt Locations or Fryburg
Rail





Page 9 of 22

--------------------------------------------------------------------------------









Terminal and the services provided hereunder, and, as applicable, its carriers,
customers, contractors, subcontractors, representatives, and agents, or those of
their employees with respect to such matters; and (v) any losses incurred by
Customer due to violations of this Agreement by TGP, or, as applicable, its
customers, carriers, contractors, subcontractors, representatives, and agents;
PROVIDED THAT TGP SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS CUSTOMER
FROM AND AGAINST ANY CLAIMS TO THE EXTENT ANY SUCH CLAIM RESULTS FROM CUSTOMER'S
BREACH OF THIS AGREEMENT, NEGLIGENCE OR VIOLATION OF APPLICABLE LAW.


b.
Notwithstanding anything else contained in this Agreement, Customer shall
release, defend, protect, indemnify, and hold harmless TGP, and each of its
respective Affiliates, officers, directors, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including any judgments, losses, liabilities, fines, penalties, expenses,
interest, reasonable legal fees, costs of suit, and damages, whether in law or
equity and whether in contract, tort or otherwise) for or relating to (i)
personal or bodily injury to, or death of the employees of TGP and, as
applicable, its carriers, customers, representatives, and agents; (ii) loss of
or damage to any property, products, material, or equipment belonging to TGP
and, as applicable, its carriers, customers, representatives, and agents, and
each of their respective Affiliates, contractors, and subcontractors (except for
volume losses); (iii) loss of or damage to any other property, products,
material, or equipment of any other description (except for volume losses), or
personal or bodily injury to, or death of any other person or persons; and with
respect to clauses (i) through (iii) above, to the extent it is caused by or
results from the negligent or otherwise wrongful acts or omissions of Customer,
in connection with Customer's and its customers' use of the Fryburg Rail
Terminal and the services provided hereunder and Customer's Crude Petroleum
stored hereunder, and, as applicable, its carriers, customers, contractors,
subcontractors, representatives, and agents, or those of their employees with
respect to such matters; and (v) any losses incurred by TGP due to violations of
this Agreement by Customer, or, as applicable, its customers, carriers,
contractors, subcontractors, representatives, and agents; PROVIDED THAT CUSTOMER
SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TGP FROM AND AGAINST ANY
CLAIMS TO THE EXTENT ANY SUCH CLAIM RESULTS FROM TGP'S BREACH OF THIS AGREEMENT,
NEGLIGENCE OR VIOLATION OF APPLICABLE LAW.



c.
The indemnities expressed in this Agreement will survive the termination of this
Agreement.



17.
LIMITATION OF LIABILITY



NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN; NEITHER PARTY SHALL
BE LIABLE OR RESPONSIBLE TO THE OTHER PARTY OR SUCH OTHER PARTY'S AFFILIATES FOR
ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, EXEMPLARY OR PUNITIVE DAMAGES, OR FOR
LOSS OF PROFITS OR REVENUES (COLLECTIVELY REFERRED TO AS "SPECIAL DAMAGES")
INCURRED


Page 10 of 22

--------------------------------------------------------------------------------









BY SUCH PARTY OR ITS AFFILIATES THAT ARISE OUT OF OR RELATE TO THIS AGREEMENT,
REGARDLESS OF WHETHER SUCH CLAIM ARISES UNDER OR RESULTS FROM CONTRACT, TORT OR
STRICT LIABILITY; PROVIDED THAT THE FOREGOING LIMITATION IS NOT INTENDED TO AND
SHALL NOT AFFECT SPECIAL DAMAGES IMPOSED IN FAVOR OF PERSONS THAT ARE NOT
PARTIES TO THIS AGREEMENT FOR WHICH A PARTY HERETO HAS AN INDEMNIFICATION
OBLIGATION.


18.
INSURANCE REQUIREMENTS



a.
At all times during the Term of this Agreement and for a period of two (2) years
after termination of this Agreement for any coverage maintained on a
"claims-made" or "occurrence" basis, Customer and/or its carrier (if applicable)
shall maintain at their expense the below listed insurance in the amounts
specified below which are minimum requirements. Customer shall require that
carrier cause all of its contractors providing authorized drivers or authorized
vehicles, to carry such insurance, and Customer shall be liable to TGP for their
failure to do so. Such insurance shall provide coverage to TGP and such
policies, other than Worker's Compensation Insurance, shall include TGP as an
Additional Insured. Each policy shall provide that it is primary to and not
contributory with any other insurance, including any self­ insured retention,
maintained by TGP (which shall be excess) and each policy shall provide the full
coverage required by this Agreement. All such insurance shall be written with
carriers and underwriters reasonably acceptable to TGP, and eligible to do
business in the states where the Terminals are located and having and
maintaining an A.M. Best financial strength rating of no less than "A-" and
financial size rating no less than "VII", provided that Customer and/or the
carrier may procure worker's compensation insurance from the state fund of the
state where the Terminal(s) are located. All limits listed below are required
MINIMUM LIMITS:



(i)
Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the state where each Terminal is located, in limits not
less than statutory requirements;

(ii)
Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker's compensation statute of the jurisdiction in which the
worker's service is performed, and in the aggregate as respects occupational
disease;

(iii)
Commercial General Liability Insurance, including contractual liability
insurance covering carrier's indemnity obligations under this Agreement, with
minimum limits of $1,000,000 combined single limit per occurrence for bodily
injury and property damage liability, or such higher limits as may be reasonably
required by TGP or by Applicable Law from time to time. This policy shall
include Broad Form Contractual Liability insurance coverage which shall
specifically apply to the obligations assumed in this Agreement by Customer;

(iv)
Automobile Liability Insurance covering all owned, non-owned and hired vehicles,
with minimum limits of $1,000,000 combined single limit per





Page 11 of 22

--------------------------------------------------------------------------------









occurrence for bodily injury and property damage liability, or such higher
limit(s) as may be required by Customer or by Applicable Law from time to time.
Coverage must assure compliance with Sections 29 and 30 of the Motor Carrier Act
of 1980 and all applicable rules and regulations of the Federal Highway
Administration's Bureau of Motor Carrier Safety and Interstate Commerce
Commissioner (Form MCS 90 Endorsement). Limits of liability for this insurance
must be in accordance with the financial responsibility requirement of the Motor
Carrier Act, but not less than $1,000,000 per occurrence;
(v)
Excess (Umbrella) Liability Insurance with limits not less than $4,000,000 per
occurrence. Additional excess limits may be utilized to supplement inadequate
limits in the primary policies required in items (ii), (iii), and (iv) above;

(vi)
Pollution Legal Liability with limits not less than $25,000,000 per loss with an
annual aggregate of $25,000,000. Coverage shall apply to bodily injury and
property damage including loss of use of damaged property and property that has
not been physically injured; clean-up costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and

(vii)
Property Insurance, with a limit of no less than $1,000,000, which property
insurance shall be first-party property insurance to adequately cover Customer's
owned property; including personal property of others.



b.
All such policies must be endorsed with a Waiver of Subrogation endorsement,
effectively waiving rights of recovery under subrogation or otherwise, against
TGP, and shall contain where applicable, a severability of interest clause and a
standard cross liability clause.



c.
Upon execution of this Agreement and prior to the operation of any equipment by
Customer, carrier or its authorized drivers at the Receipt Locations, Customer
and/or carrier will furnish to TGP, and at least annually thereafter (or at any
other times upon request by TGP) during the Term of this Agreement (and for any
coverage maintained on a "claims-made" basis, for two (2) years after the
termination of this Agreement), insurance certificates and/or certified copies
of the original policies to evidence the insurance required herein, including on
behalf of carrier's contractors providing authorized vehicles or authorized
drivers. Such certificates shall be in the form of the "Accord" Certificate of
Insurance, and reflect that they are for the benefit of TGP and shall provide
that there will be no material change in or cancellation of the policies unless
TGP is given at least thirty (30) days prior written notice. Certificates
providing evidence of renewal of coverage shall be furnished to TGP prior to
policy expiration.



d.
Customer and/or carrier shall be solely responsible for any deductibles or
self-insured retention.



19.
DEFAULT





Page 12 of 22

--------------------------------------------------------------------------------







A Party will be in default if it: (a) breaches this Agreement, and the breach is
not cured within fifteen (15) Days of written notice from the non-defaulting
Party; (b) is dissolved, other than pursuant to a consolidation, amalgamation,
or merger, (c) becomes insolvent or is unable to pay its debts or fails or
admits in writing its inability generally to pay its debts as they become due,
(d)makes a general assignment, arrangement, or composition with or for the
benefit of its creditors,
(e)institutes or has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditor's rights, or a petition is presented
for its winding-up or liquidation, (f) has a resolution passed for its winding
up, official management or liquidation, other than pursuant to a consolidation,
amalgamation, or merger, (g) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee,
custodian, or other similar official for all or substantially all of its assets,
(h) has a secured party take possession of all or substantially all of its
assets, or has a distress, execution, attachment, sequestration, or other legal
process levied, enforced, or sued on or against all or substantially all of its
assets, (i) files an answer or other pleading admitting or failing to contest
the allegations of a petition filed against it in any proceeding of the
foregoing nature, or U) takes any other action to authorize any of the actions
set forth above. In the event of default, the non-defaulting Party may terminate
this Agreement upon notice to the defaulting Party.


20. AUDIT AND CLAIMS PERIOD


Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement, and shall have the right to
audit such records at any reasonable time or times during the Term of this
Agreement and for a period of up to three (3) years after termination of this
Agreement. Claims as to shortage in quantity or defects in quality shall be made
by written notice within thirty (30) days after the delivery in question or
shall be deemed to have been waived.


21.
CONFIDENTIALITY



a.
Obligations. Each Party shall use reasonable efforts to retain the other
Parties' Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 21. Each Party further agrees
to take the same care with the other Party's Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non­ use is that information which:



(i)
is available, or becomes available, to the general public without fault of the
receiving Party;

(ii)
was in the possession of the receiving Party on a non-confidential basis prior
to receipt of the same from the disclosing Party;

(iii)
is obtained by the receiving Party without an obligation of confidence from a
third party who is rightfully in possession of such information and, to the
receiving Party's knowledge, is under no obligation of confidentiality to the
disclosing Party; or

(iv)
is independently developed by the receiving Party without reference to or use of
the disclosing Party's Confidential Information.





Page 13 of 22

--------------------------------------------------------------------------------







For the purposes of this Section 21, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.


b.
Required Disclosure. Notwithstanding Section 2 l (a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of the New York Stock Exchange, any of the disclosing
Party's Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party's Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.



c.
Return of Information. Upon written request by the disclosing Party, all of the
disclosing Party's Confidential Information in whatever form shall be returned
to the disclosing Party upon termination of this Agreement or destroyed with
destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party's legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party's customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 21, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.



d.
Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the "Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third-party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereby
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by confidentiality obligations consistent with
the provisions of this Agreement.



e.
Survival. The obligation of confidentiality under this Section 21 shall survive
the termination of this Agreement for a period of two (2) years.



22.
FORCE MAJEURE





Page 14 of 22

--------------------------------------------------------------------------------





Neither Party shall be liable to the other Party for failure to perform any of
its obligations under this Agreement to the extent such performance is hindered,
delayed or prevented by Force Majeure (or a Force Majeure event suffered by the
other Party). A Party which is unable, in whole or in part, to carry out its
obligations under this Agreement due to Force Majeure shall give written notice
to that effect as soon as reasonably possible to the other Party stating the
circumstances underlying such Force Majeure. A Party claiming Force Majeure
shall use commercially reasonable efforts to remove the cause, condition, event
or circumstances of such Force Majeure and shall resume performance of any
suspended obligation as soon as reasonably possible after termination of such
Force Majeure.


Notwithstanding anything to the contrary set forth in this Agreement, the
following shall not, under any circumstances, constitute an event of Force
Majeure: (a) the lack of financial resources, or the inability of a Party to
secure funds or make payments as required by this Agreement; (b) availability of
more attractive markets for Crude Petroleum; (c) Customer's inability to
economically receive, transport, and/or deliver Crude Petroleum to, on, or from
BakkenLink Pipeline or other means under the terms of this Agreement; (d) TGP's
inability to economically receive or deliver any Crude Petroleum on behalf of
Customer under the terms of this Agreement; or (e) inefficiencies in operations.


23. COMPLIANCE WITH LAWS


This Agreement is in all respects subject to all applicable federal, state and
local laws, and all directives, regulations and orders issued or published by
any federal, state, or local board, commission or agency.


24.
NOTICES



All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (i) if by transmission by
facsimile (receipt confirmed) or hand delivery, when delivered; (ii) if mailed
via the official governmental mail system, five (5) Business Days after mailing,
provided said notice is sent first class, postage pre-paid, via certified or
registered mail, with a return receipt requested; (iii) if mailed by an
internationally recognized overnight express mail service such as Federal
Express, UPS, or OHL Worldwide, one (!) Business Day after deposit therewith
prepaid; or (iv) if by e-mail, one Business Day after delivery with receipt
confirmed. All notices will be addressed to the Parties at the respective
addresses as follows:
If to TGP:
 
If to Customer:
 
 
 
Logistics Contract Administration
 
Tesoro Refining & Marketing Company LLC
19100 Ridgewood Parkway
 
19100 Ridgewood Parkway
San Antonio, Texas 78259
 
San Antonio, TX 78259
E-mail: logcontractadmin@tsocorp.com
 
 
 
 
 
Fax: 210-579-4517


 
 
 
 
 
For Scheduling Notices:
 
For Scheduling Notices:



    






Page 15 of 22

--------------------------------------------------------------------------------





Attn: Dan Ruiz
 
Attn: Anne Gonzales
19100 Ridgewood Parkway
 
1801 California Street
San Antonio, Texas 78259
 
Suite 1200
Daniel.Ruiz@tsocorp.com
 
Denver, CO 80202
 
 
Banie.A.Gonzales@tsocorp.com
 
 
 
For legal notices:
 
For legal notices:
Attention: General Counsel
 
Attention: Commercial Legal Dept.
 
 
Email: Commercial-Legal@tsocorp.com
Fax: 210-745-4649
 
 
 
 
 
With a copy to: logisticslegal@tsocorp. com
 
 






25.
ASSIGNABILITY

This Agreement shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto, provided, however, that this
Agreement and the obligations of the Parties hereunder shall not be assignable
by any Party without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, delayed, or conditioned, except that a Party
may assign its respective right duties, and obligations set forth under this
Agreement, without consent, including the performance thereof, in whole or in
part to (a) a majority owned or controlled subsidiary, whether direct or
indirect, of its ultimate parent entity, (b) the successor of all or of
substantially all of its business and assets, or (c) any legal entity that it
may merge into or be consolidated with, provided, however, that an assignment
shall not relieve a Party of any of its obligations hereunder which were
incurred (or were deemed to have been incurred), whether by contract or
operation of applicable law, prior to the effective date of such assignment.
This Agreement is not intended to confer any rights or benefits on any persons
other than the Parties, it being agreed that all third party beneficiary rights
are hereby expressly denied.


26.
GOVERNING LAW



This Agreement shall be governed by the laws of the State of Texas without
giving effect to its conflict of laws principles. Each Party hereby irrevocably
submits to the exclusive jurisdiction of any federal court of competent
jurisdiction situated in the United States District Court for the Western
District of Texas, San Antonio Division, or if such federal court declines to
exercise or does not have jurisdiction, in the district court of Bexar County,
Texas. The Parties expressly and irrevocably submit to the jurisdiction of said
Courts and irrevocably waive any objection which they may now or hereafter have
to the laying of venue of any action, suit or proceeding arising out of or
relating to this Agreement brought in such Courts, irrevocably waive any claim
that any such action, suit or proceeding brought in any such Court has been
brought in an inconvenient forum and further irrevocably waive the right to
object, with respect to such claim, action, suit or proceeding brought in any
such Court, that such Court does not have jurisdiction over such Party. The
Parties hereby irrevocably consent to the service of process by registered mail,
postage prepaid, or by personal service within or without the State of Texas.
Nothing contained herein shall affect the right to serve process in any manner
permitted by law.


27.
COUNTERPARTS





Page 16 of 22

--------------------------------------------------------------------------------











This Agreement may be executed in one or more counterparts (including by
facsimile or portable document format (pdf) for the convenience of the Parties
hereto, each of which counterparts will be deemed an original, but all of which
counterparts together will constitute one and the same agreement.


28.
WAIVER OF JURY TRIAL



EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS RELATING TO THIS
AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM OF ANY OBLIGATION HEREUNDER.


29.
SEVERABILITY



Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be valid and effective under applicable law, but if any provision
of this Agreement or the application of any such provision to any person or
circumstance will be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision hereof, and the Parties will negotiate in
good faith with a view to substitute for such provision a suitable and equitable
solution in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.


30. ENTIRE AGREEMENT


This Agreement, including any exhibits hereto, constitute the sole and entire
Agreement among the Parties with respect to its subject matter and all other
matters contained herein, and supersede any and all prior and contemporaneous
agreements, understandings, negotiations, or discussions, whether oral or
written, and any representation, inducement, promise or agreement with respect
to its subject matter that is not embodied herein shall be of no force or
effect. This Agreement may only be amended or modified in a writing that
references this Agreement and is signed by an officer or other authorized
representative of or for both Parties.


[Signature Page Follows]




Page 17 of 22

--------------------------------------------------------------------------------





















IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.


TESORO GREAT PLAINS GATHERING & MARKETING LLC
TESORO REFINING & MARKETING COMPANY LLC
By:  /s/ KEITH M. CASEY                     
By:  /s/ GREGORY J. GOFF                       
Name:  Keith M. Casey
Name:  Gregory J. Goff
Title:  Executive Vice President, Marketing & Commercial
Title:  Chairman, President and Chief Executive
 
 
 
 
 
 



fryburgrailterminalse_image1.jpg [fryburgrailterminalse_image1.jpg]
fryburgrailterminalse_image2.jpg [fryburgrailterminalse_image2.jpg]




Page 18 of 22

--------------------------------------------------------------------------------







Exhibit A




Unit Train Terms and Conditions related to services at Frybnrg Rail Terminal


I.    Rail Car Specifications.


Rail Car specifications must be approved by TGP in advance of arrival of the
Unit Train.


2.
Rail Car Orientation.



All non-symmetrical Rail Cars must be orientated in the same direction.


3.
Nominations and Scheduling.



Deliveries by manifest trains are expressly prohibited unless agreed to by TGP
in writing. Customer will nominate each Unit Train in writing to the
representative named by TGP at the Fryburg Rail Terminal ("Terminal
Representative"). Customer will nominate in writing each Unit Train on the 10th
day of the month preceding the delivery month. The Terminal Representative shall
confirm such nominations within five (5) Business Days of receipt and, if deemed
necessary by TGP and after consultation with the Customer, provide alternative
nominations that shall be mutually agreeable by both Parties. In a nomination,
the Customer will provide: (a) the estimated time of arrival ("ETA"); (b) number
of Rail Cars; and (c) the volume of Crude Petroleum to be delivered in a Unit
Train; and (d) grade of crude oil Customer intends to load; and (e) appropriate
shipping classification and packing group for the crude oil. The Customer will
ensure that it provides any and all information reasonably requested by the
Terminal Representative related to any nomination. Customer will work with
Railway to minimize delays and promptly advise Terminal Representative of any
delays and requests for schedule changes. TGP will work with Customer to
accommodate requests for changes. TGP may at its sole discretion alter the
nominations as long as it does not reduce Customer's throughput rights under
this Agreement.


Customer will update TGP on the schedule for the arrival date of its Unit
Train(s) by providing TGP with Unit Train's name six (6) hours in advance of its
departure from the Rail Car unloading facility, the ETA at the Fryburg Rail
Terminal at least five (5) Days (where applicable) in advance of the ETA, three
(3) Days in advance of the ETA, twenty-four (24) hours in advance of the ETA,
and twelve (12) hours prior to the ETA. TGP shall be designated the "in care of
' party and not the consignee of Crude Petroleum received at the Fryburg Rail
Terminal.


4.
Ratability and Priority.



Customer shall schedule its Unit Trains on a ratable basis during a business
month. All Unit Trains will be accepted on a first come, first served basis.


5.
Hours of Operation.



TGP shall operate the Fryburg Rail Terminal twenty-four (24) hours per day,
seven (7) days per week and three hundred sixty five (365) days per year, unless
the Parties mutually agree


Page 19 of 22

--------------------------------------------------------------------------------









otherwise in writing. TGP may from time to time shut down the Fryburg Rail
Terminal or curtail the quantities of Crude Petroleum offloaded there for such
period of time as may be necessary to make repairs and/or for planned or
unplanned maintenance, to comply with the Law or to prevent injuries to persons,
damage to property; or harm to the environment. TGP shall use commercially
reasonable efforts to minimize the downtime of the Fryburg Rail Terminal. Except
in the case of emergencies or a Force Majeure Event, TGP shall provide Customer
with (i) as much advance written notice of any shutdown or curtailment,
including the expected duration of the shutdown or curtailment as reasonably
practicable under the circumstances, and (ii) a minimum of thirty (30) Days
written notice for any planned maintenance, including the expected duration of
the such planned maintenance. All notices to Customer under this Section shall
be given to the Customer representative listed in the Agreement.


6.
Compliance.



Customer shall maintain its Rail Cars in accordance with applicable Railway
policies, Association of American Railroads (AAR) and Federal Railroad
Administration (FRA) rules and regulations and all Laws. TGP shall, to the
extent required by Law, inspect inbound Unit Trains for damage, leakage and AAR
rules and regulations. TGP shall prepare the outbound loaded Unit Train for
return shipment in accordance with Railway requirements, applicable federal
regulations and Applicable Law, including Unit Train consist restoration,
assuring properly functioning distributed power (DP) and final inspection of the
Unit Train for release to the Railway. If Customer requests other inspections,
such inspections will be provided upon written agreement between the Parties and
at the sole cost and expense of Customer.


7.
Damaged Rail Cars.



Damaged Rail Cars which cannot be safely loaded at the Fryburg Terminal will be
moved to the bad order track at Customer's sole risk. Once on the bad order
track, TGP may, with Customer's consent, use commercially reasonable efforts to
repair such damaged Rail Cars at Customer's sole risk, cost and expense.
Measurements, title, custody, Crude Petroleum quality and other data associated
with the bad order Rail Cars will be coordinated between Customer and TGP on a
case by-case basis. If TGP deems it is not able to make the repairs, it shall
notify Customer and Customer shall promptly coordinate for the repair or removal
of Rail Cars from the bad order track in a timely manner. TGP may assess
Customer a fee of $20 dollars per Rail Car per day for any Rail Cars remaining
on the bad order track beyond seven (7) Days.


8.
Additional Services.



All fees assessed by the Railway associated with transportation of Crude
Petroleum are for the account of and are to be paid by Customer. Except as
otherwise provided in the Agreement, TGP will not provide any services to
Customer's Unit Train and Rail Cars including, but not limited to, repairs and
maintenance of Rail Cars and fueling of locomotives. If TGP provides any service
to a Rail Car for which a fee is not specifically set forth in this Exhibit A,
Customer will pay TGP the cost of such services.


9.
Rotating Rail Cars or Locomotives.





Page 20 of 22

--------------------------------------------------------------------------------











The Fryburg Rail Terminal does not have the ability to rotate Rail Cars or
locomotives.


I 0.    Modifications.


With notice to and consent of Customer, which consent shall not be unreasonably
withheld, TGP reserves the right to modify this Exhibit A to improve operations
at the Fryburg Rail Terminal.




Page 21 of 22

--------------------------------------------------------------------------------









Exhibit B


TGP Receipt Locations and Fryburg Rail Terminal


Receipt Locations
 
Location
 
Connections
Dry Creek
 
McKenzie County, ND
 
Pipeline Receipts From Arrow Midstream
Pipeline Deliveries to BakkenLink Pipeline
No Trucking
 
 
 
 
 
Three Forks
 
McKenzie County, ND
 
Pipeline Receipts From Targa Badlands
Pipeline Deliveries to BakkenLink Pipeline
No Trucking
 
 
 
 
 
Watford City
 
McKenzie County, ND
 
Pipeline Receipts From Enable Midstream
Pipeline Deliveries to BakkenLink Pipeline
3 TGP Truck Unloading Spots to BakkenLink Pipeline
 
 
 
 
 
Dunn
 
McKenzie County, ND
 
3 TGP Truck Unloading Spots to BakkenLink Pipeline
 
 
 
 
 
Fryburg
 
Billings County, ND
 
Pipeline Receipts From BakkenLink Pipeline
3 TGP Truck Unloading Spots to Fryburg Rail Terminal
Unit Train Loading





Page 22 of 22